Citation Nr: 0033272	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  93-27 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including the knees, ankles, wrists, and 
arms.

2.  Entitlement to service connection for generalized 
osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946 
and had active duty for training from March to June 1950 and 
from August to October 1950.

This case was previously before the Board, the last time in 
April 1998.  At that time, it was remanded for further 
development.  Following that development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina, confirmed and continued its denial of 
entitlement to service connection for arthritis of multiple 
joints, including the knees, ankles, wrists, and arms, as 
well as its denial of entitlement to service connection for 
generalized osteoporosis.  Thereafter, the case was returned 
to the Board for further appellate consideration.

In April 1994, during the course of this appeal, the veteran 
had a hearing before the undersigned.


FINDINGS OF FACT

1.  Arthritis of multiple joints, including the knees, 
ankles, wrists, and arms, due to service, or service-
connected disability, has not been demonstrated.

2.  Generalized osteoporosis due to service, or service-
connected disability, has not been demonstrated.



CONCLUSIONS OF LAW

1.  Arthritis of multiple joints, including the knees, 
ankles, wrists, and arms, was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (1999).

2.  Generalized osteoporosis was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307 
(1999).

Service connection has been established for the residuals of 
a low back injury with traumatic arthritis.  Service 
connection may also be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).  In 
this regard, the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The evidence on file is extensive and consists of the 
veteran's service medical records; private medical records, 
dated from August 1958 to October 1973; VA medical records, 
dated from January 1974 to February 2000; and transcripts of 
hearings held in August 1993 and April 1994.  

The veteran's service medical records are negative for any 
evidence of arthritis or osteoporosis.  Although the veteran 
has complained of multiple joint pain since the early to mid-
1960's (Records of R.E.M., M.D.), arthritis in joints other 
than the lumbar spine was not confirmed until the late 1960's 
(See, e.g., X-rays of the cervical spine, taken in 
conjunction with treatment rendered by J.H.H., M.D., in 
October 1969) and early to mid-1970 (See, e.g., X-rays of the 
right foot, taken in conjunction with treatment rendered by 
Dr. M. in January 1973).  Generalized osteoporosis was not 
confirmed until the mid-1980's (See, e.g., venogram of both 
legs, performed by VA in January 1985).  While the veteran 
continues to demonstrate multiple joint arthritis and diffuse 
osteoporosis (See, e.g., report of VA examination, dated in 
April 1997), there is no evidence of a nexus of either 
disability to service or to the first year after the 
veteran's discharge from service.  

During her hearings on appeal, the veteran testified that her 
arthritis and osteoporosis were due, at least in part, to a 
back injury in service.  She maintained that such injury 
resulted in arthritis in her lumbar spine, which in turn led 
to systemic disease of multiple joints.  The Board does not 
question the sincerity of the veteran's beliefs; however, it 
must be emphasized that she is not qualified to render 
opinions which require medical expertise, such as diagnosis 
or etiology of a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, there is simply 
no probative medical evidence to suggest that the veteran's 
multiple joint arthritis or osteoporosis are related directly 
to any incident in service or to the service-connected 
residuals of a low back injury.  In this regard, the Board 
notes that the most recent VA orthopedic examiner (April 
1997) distinguished the service-connected traumatic arthritis 
affecting the veteran's lumbar spine from the degenerative 
arthritis affecting other joints such as the knees, wrists, 
and ankles.  

With consideration of the probative medical evidence against 
the claim, and the absence of probative medical evidence of a 
relationship between the veteran's multiple joint arthritis 
or osteoporosis and service or to the service-connected 
residuals of a low back injury or any competent evidence of a 
relationship between the veteran's multiple joint arthritis 
and the first year after her discharge from service, the 
preponderance of the evidence is against the claim.

VA has a statutory duty to inform the veteran of the evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Chapter 51 (November 9, 2000) (H.R. 
4864 (enacted)) (to be codified at 38 U.S.C.A. §§ 5100-5103A, 
5107, 5126).  In this case, VA has provided such information 
in numerous evidence requests to the veteran, in the 
Statement of the Case (SOC), in Supplemental Statements of 
the Case (SSOC), and in Board Remands, dated in November 1995 
and in April 1998.  Moreover, the veteran has not cited any 
outstanding evidence which could support her claim.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claim well grounded.


ORDER

Entitlement to service connection for arthritis of multiple 
joints, including the knees, ankles, wrists, and arms, is 
denied.

Entitlement to service connection for generalized 
osteoporosis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

